DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on February 16, 2021, in response to PTO Office Action mailed on September 29, 2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 6, 9, and 18 have been amended. As a result, claims 1-20 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on February 16, 2021, in response to PTO Office Action mailed on September 29, 2020, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (Publication Number US 2016/0267035 A1) in view of Hua et al. (Publication Number US 2011/0205078 A1) and Cardona et al. (Publication Number US 2013/0152075 A1).
As per claim 1, Murphy discloses “a method comprising operating a computer system comprising one or more computer processors (processor 2002 in exemplary device 2000; FIG. 20; Paragraph 0149), a computer storage (Paragraph 0154), and a plurality of bus bridges (FIG. 2-3, 6, 13, and 19).”
the bus bridges corresponding to hardware interconnection parameters defined, for each bus bridge, by hardware interconnection between the bus bridge and the one or more computer processors (FIG. 2-3).” 
Murphy discloses “wherein operating the computer system comprises determining, by the computer system, a processor type which is type of at least one of the one or more computer processors (through a configuration requests that specifies one or more parameters; Paragraph 0062), 
Murphy discloses “wherein in the sequence of software bridges, the software bridges are in a sequential order corresponding to an order of the associated maximum sets of bus identifiers (steps 1002, 1012, 1014, 1016, and 1018 as it pertains to ABN configuration that starts from a top bridge and proceeds through secondary buses; FIG. 10; Paragraphs 0140-0142).”
However, Murphy does not disclose that a processor type determines the number of bus identifiers that is available as disclosed in the limitations “each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge,” “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type,” or “which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type.”
each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to).” 
Hua et al. discloses “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
Hua et al. discloses “which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
Murphy and Hua et al. are analogous art in that they in the field of component connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. as it includes an ability to ascertain capabilities of an attached component (in this case a processor) in order to ensure proper installation [Paragraph 0001; see also the idea of ‘installation guidance’ in Paragraph 0009]. 
However, Murphy and Hua et al. do not disclose “and creating in a computer storage, by the computer system, a sequence of software bridges, each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges, the programmatic interface being dependent on hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated maximum set of bus identifiers.”
Cardona et al. discloses “and creating in a computer storage, by the computer system, a sequence of software bridges (within the software bridge table 155; FIG. 1), each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges (Paragraphs 0032 and 0034), the programmatic interface being dependent on hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated maximum set of bus identifiers (see relationship between the software bridge table and the hardware accelerate bridge that is able to access software bridge table 155 to forward ingress data packets; Paragraphs 0004 and 0041).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. with elements of Cardona et al. in order to accelerate processing of ingress data packets [Paragraph 0002].
As per claims 2, 10, and 19, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “wherein each bus bridge is a PCI (Peripheral Component Interconnect) root bridge (Paragraph 0050).”  
As per claims 3, 11, and 20, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “further comprising the computer system repeatedly: (i) receiving a bus identifier (bus numbering for each of the PCIe resources; Paragraph 0138), and (ii) searching the computer storage for the corresponding software bridge whose associated set of bus identifiers includes the bus identifier received in the corresponding operation (i) (for each bridge of the ABN fabric which is enumerated and checked (Paragraphs 0140-0141), though PCIe enumeration is done first; Paragraph 0138-0139).”
Murphy discloses “wherein at least one instance of operation (ii) comprises matching the corresponding received bus identifier against one or more bus identifier sets specified by one or more software bridges (Paragraph 0138-0139; 0141-0142).”
and wherein at least one other instance of operation (ii) does not match the corresponding received bus identifier against any bus identifier set specified by any software bridge, but determines the corresponding software bridge from the corresponding received bus identifier defining a position of the corresponding software bridge in said sequence (as it pertains to local PCIe enumeration no longer being able to progress, with the system switching to ABN enumeration; 0138-0139).”
As per claims 4 and 12, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “further comprising the computer system repeatedly: (i) receiving a bus identifier (bus numbering for each of the PCIe resources; Paragraph 0138), and  (ii) searching the computer storage for the corresponding software bridge whose associated set of bus identifiers includes the bus identifier received in the corresponding operation (i) (for each bridge of the ABN fabric which is enumerated and checked (Paragraphs 0140-0141), though PCIe enumeration is done first; Paragraph 0138-0139).”
Murphy discloses “wherein at least one instance of operation (ii) determines the corresponding software bridge using the corresponding received bus identifier defining a position of the corresponding software bridge in said sequence (Paragraph 0138-0139; 0141-0142).”
Murphy discloses “and wherein at least one other instance of operation (ii) determines the corresponding software bridge by traversing the software bridges to match the corresponding received bus identifier against the bus identifier set of each software bridge traversed until the bus identifier set includes the corresponding received bus identifier (Paragraph 0138-0139; 0141-0142).”
As per claims 5 and 13, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “wherein the sets of bus identifiers do not overlap (node bus numbers will not necessarily match the bus/device numbers of the network (Paragraph 0117), with traffic directed to a particular endpoint (Paragraph 0118), indicating different individual bus identifiers).”  
As per claims 6 and 14, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “wherein each set of bus identifiers is a range of integers (Paragraphs 0120-0123).”  
Cardona et al. discloses “at least one bus bridge is part of a chip comprising at least one other bus bridge and/or circuitry of the processor (see relationship between the software bridge table and the hardware accelerate bridge that is able to access software bridge table 155 to forward ingress data packets; Paragraphs 0004 and 0041; FIG. 1 in view of hardware setup in FIG. 8).”
As per claims 7 and 15, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “wherein the sequential order of the software bridges corresponds to an increasing or decreasing order of addresses in the computer storage (Paragraph 0145).”  
As per claims 8 and 16, Murphy, Hua et al., and Cardona et al. discloses “the method” (see rejection to claim 1 above). Murphy discloses “wherein the sequential order of the software bridges is an order of the software bridges in a linked list of the software bridges (Paragraph 0145).”  
As per claim 9, Murphy discloses “a computer system comprising one or more computer processors (processor 2002 in exemplary device 2000; FIG. 20; Paragraph 0149), a computer storage (Paragraph 0154), and a plurality of bus bridges (FIG. 2-3, 6, 13, and 19).”
Murphy discloses “corresponding to hardware interconnection parameters defined, for each bus bridge, by hardware interconnection between the bus bridge and the one or more computer processors (FIG. 2-3).”
Murphy discloses “the computer system being configured to perform operations comprising: determining a processor type which is a type of at least one of the one or more computer processors (through a configuration requests that specifies one or more parameters; Paragraph 0062).”
Murphy discloses “wherein in the sequence of software bridges, the software bridges are in a sequential order corresponding to an order of the associated maximum sets of bus identifiers (steps 1002, 1012, 1014, 1016, and 1018 as it pertains to ABN configuration that starts from a top bridge and proceeds through secondary buses; FIG. 10; Paragraphs 0140-0142).”
However, Murphy does not disclose that a processor type determines the number of bus identifiers that is available as disclosed in the limitations “each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge,” “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type,” or “which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type.”
Hua et al. discloses that a processor type determines the number of bus identifiers that is available as disclosed in the limitations “each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to).” 
Hua et al. discloses “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
Hua et al. discloses “which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
Murphy and Hua et al. are analogous art in that they in the field of component connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. as it includes an ability to ascertain capabilities of an attached component (in this case a processor) in order to ensure proper installation [Paragraph 0001; see also the idea of ‘installation guidance’ in Paragraph 0009]. 
However, Murphy and Hua et al. do not disclose “and creating, in the computer storage, a sequence of software bridges, each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges, the programmatic interface being dependent on hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated set of bus identifiers.”
and creating, in the computer storage, a sequence of software bridges (within the software bridge table 155; FIG. 1), each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges (Paragraphs 0032 and 0034), the programmatic interface being dependent on hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated set of bus identifiers (see relationship between the software bridge table and the hardware accelerate bridge that is able to access software bridge table 155 to forward ingress data packets; Paragraphs 0004 and 0041).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. with elements of Cardona et al. in order to accelerate processing of ingress data packets [Paragraph 0002].
As per claim 17, Murphy, Hua et al., and Cardona et al. discloses “the computer system” (see rejection to claim 9 above). Murphy discloses “wherein the computer system comprises a software procedure which, upon receipt of an input comprising a bus identifier, returns an identifier of a software bus bridge specifying the associated set to which the bus identifier belongs (Paragraph 0138-0139; 0141-0142).”
As per claim 18, Murphy discloses “a non-transitory computer readable medium comprising one or more computer instructions operable to configure a computer system comprising one or more computer processors (processor 2002 in exemplary device 2000; FIG. 20; Paragraph 0149), a computer storage (Paragraph 0154), and a plurality of bus bridges (FIG. 2-3, 6,13, and 19) to: determine a type of the computer system (through a configuration requests that specifies one or more parameters; Paragraph 0062), each type associating each said bus bridge with a set of bus identifiers which are identifiers of buses accessible via the bus bridge (Paragraph 0063-0064) corresponding to hardware interconnection parameters defined, for each bus bridge, by hardware interconnection between the bus bridge and the one or more computer processors (FIG. 2-3).”
Murphy discloses “the computer readable medium being operable to configure the computer system to: determine a processor type which is a type of at least one of the one or more computer processors (through a configuration requests that specifies one or more parameters; Paragraph 0062).”
Murphy discloses “wherein in the sequence of software bridges, the software bridges are in a sequential order corresponding to an order of the associated sets of bus identifiers, the sequential order depending on said type of the computer system (steps 1002, 1012, 1014, 1016, and 1018 as it pertains to ABN configuration that starts from a top bridge and proceeds through secondary buses; FIG. 10; Paragraphs 0140-0142).”
However, Murphy does not disclose that a processor type determines the number of bus identifiers that is available as disclosed in the limitations “each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge,” “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type,” or “which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type.”
Hua et al. discloses that a processor type determines the number of bus identifiers that is available as disclosed in the limitations “each processor type associating each said bus bridge with a maximum set of bus identifiers available for use as identifiers of buses accessible via the bus bridge (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to).” 
Hua et al. discloses “the maximum set being independent of buses actually present in the computer system and accessible via the bus bridge, wherein for at least one hardware interconnection parameter and the corresponding bus bridge, the associated maximum set of bus identifiers depends on the processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
which is independent of the processor type, but a corresponding order of the associated hardware interconnection parameters depends on said processor type (input parameters of a CPU including processor type identifiers and the number of memory channels supported by a processor [Paragraph 0017]. The number of memory channels supported is closely related to the CPU parameters, indicating that the CPU can conceivably handle more memory channels than what is available on the system to which the CPU is attached to. Note that the bus bridge is disclosed by Murphy in [FIG. 2-3]).”
Murphy and Hua et al. are analogous art in that they in the field of component connections.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. as it includes an ability to ascertain capabilities of an attached component (in this case a processor) in order to ensure proper installation [Paragraph 0001; see also the idea of ‘installation guidance’ in Paragraph 0009]. 
However, Murphy and Hua et al. do not disclose “and create, in the computer storage, a sequence of software bridges, each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges, the programmatic interface being dependent on the hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated set of bus identifiers.”
Cardona et al. discloses “and create, in the computer storage, a sequence of software bridges (within the software bridge table 155; FIG. 1), each software bridge specifying at least part of a programmatic interface for accessing an associated one of the bus bridges (Paragraphs 0032 and 0034), the programmatic interface being dependent on the hardware interconnection between the associated bus bridge and the one or more computer processors, each software bridge specifying the associated set of bus identifiers (see relationship between the software bridge table and the hardware accelerate bridge that is able to access software bridge table 155 to forward ingress data packets; Paragraphs 0004 and 0041).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Murphy and Hua et al. with elements of Cardona et al. in order to accelerate processing of ingress data packets [Paragraph 0002].

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to bridge connections and structures:
U.S. PATENT NUMBERS:
2003/0079075 A1 
CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 12, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181